Name: Commission Regulation (EEC) No 2570/84 of 10 September 1984 on refunds for exports made to armed forces, international organizations and diplomatic bodies in non-member countries
 Type: Regulation
 Subject Matter: defence;  international affairs;  trade policy
 Date Published: nan

 No L 241 /511 . 9 . 84 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2570/84 of 10 September 1984 on refunds for exports made to armed forces, international organizations and diplomatic bodies in non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, consumption in the non-member country, where appropriate, free of customs duty ; Whereas it appears possible to take specific measures in respect of the armed forces which are under the command either of a Member State or of an interna ­ tional organization of which at least one of the Member States is a member, in respect of international organizations of which at least one Member State is a member and in respect of diplomatic bodies ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 101 8/84 (2), and in particular Article 16 (6) thereof, and to the corresponding provi ­ sions of the other Regulations establishing common organizations of the markets in agricultural products, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds ('), and in particular Article 8 (2) second indent and (3) thereof, and to the corresponding provisions of the other Regulations laying down general rules for granting export refunds on agricultural products, Whereas Article 20 of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products (4), as last amended by Regulation (EEC) No 519/83 (^ specifies the documents which must be furnished to obtain payment of refunds according to destination ; Article 1 In the case of exports intended for :  armed forces stationed in a non-member country, under the command either of a Member State or of an international organization of which at least one of the Member States is a member,  international organizations established in a non ­ member country, of which at least one of the Member States is a member,  diplomatic bodies established in a non-member country, in respect of which the exporter cannot furnish the proof referred to in Article 20 (3) or (4) of Regulation (EEC) No 2730/79, the product shall be considered as having been imported into the non-member country where such armed forces are stationed or such interna ­ tional organization or diplomatic bodies are estab ­ lished, upon presentation : (a) of proof of payment for the products ; and (b) an acknowledgement of delivery issued by the armed forces, international organization or diplo ­ matic body to which the products have been consigned in the non-member country in question . Article 2 This Regulation shall enter into force on 1 October 1984. Whereas, generally, armed forces stationed in a non ­ member country which do not come under the command of that country, international organizations and diplomatic bodies established in a non-member country obtain their supplies free of import duty ; whereas experience has shown that in some cases Community exporters are unable to obtain the specific customs documents which are or should be made out in respect of imports of products having such a desti ­ nation and which have been made available for (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 107, 19 . 4 . 1984, p. 1 . C) OJ No L 281 , 1 . 11 . 1975 , p. 78 . C) OJ No L 317, 12. 12. 1979, p. 1 . O OJ No L 58 , 5 : 3 . 1983 , p. 5 . No L 241 /6 Official Journal of the European Communities 11 . 9 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 September 1984 . For the Commission Poul DALSAGER Member of the Commission